NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN LAWRENCE ERVIN,                            No.    19-56167

                Plaintiff-Appellant,            D.C. No.
                                                3:14-cv-01142-WQH-MSB
 v.

COUNTY OF SAN DIEGO,                            MEMORANDUM*

                Defendant-Appellee,

and

BRENDA DALY, individually,

                Defendant,

DOES, 1-10 inclusive; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                             Submitted August 19, 2021**



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: D.W. NELSON, CANBY, and SILVERMAN, Circuit Judges.

      Appellant John Lawrence Ervin appeals pro se from the district court’s

judgment dismissing for failure to state a claim his fourth amended complaint

alleging civil rights violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Curry v. Yelp, Inc., 875 F.3d 1219, 1224 (9th Cir. 2017), and we

affirm.

      The district court properly dismissed Ervin’s procedural due process claims

because Ervin received notice and multiple hearings before defendant County

placed Ervin’s name on the state’s Child Abuse Index. See Endy v. County of Los

Angeles, 975 F.3d 757, 760 (9th Cir. 2020). We do not consider Ervin’s argument,

newly made on appeal, that the County did not have probable cause to investigate

Ervin. In re Mercury Interactive Corp. Sec. Litig., 618 F.3d 988, 992 (9th Cir.

2010).

      Dismissal of Ervin’s due process claims in connection with his listing in the

Child Welfare Services Case Management System was proper because there is no

stigma associated with an “unfounded” listing like the one Ervin alleged in his

complaint. Endy, 975 F.3d at 765-68.

      The district court properly dismissed Ervin’s substantive due process claims

because Ervin did not plausibly allege deprivation of a protected liberty interest.

See Capp v. County of San Diego, 940 F.3d 1046, 1060 (9th Cir. 2019).


                                          2                                    19-56167
      The district court properly dismissed Ervin’s First Amendment retaliation

claims because Ervin did not plausibly allege that any retaliatory animus was the

“but for” cause of his listing on the CACI. See Nieves v. Bartlett, 139 S.Ct. 1715,

1722 (2019).

      The district court properly dismissed Ervin’s equal protection claim because

Ervin did not plausibly allege that the County treated Ervin differently from those

similarly situated without any rational basis. See, e.g., Village of Willowbrook v.

Olech, 528 U.S. 562, 564 (2000).

      The district court did not abuse its discretion by denying leave to amend this

fourth amended complaint, where Ervin sought not to allege new facts but instead

only new theories of legal liability. See Bonin v. Calderon, 59 F.3d 815, 845 (9th

Cir. 1995).

      We affirm the district court’s judicial notice rulings because any error by the

district court was harmless.

      Ervin’s motions for oral argument (Docket Entry No. 22) and for judicial

notice (Docket Entry No. 30) are denied.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations made for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           3                                    19-56167